Upon remittitur from the Court of Appeals, judgment unanimously affirmed. Memorandum: Upon remittitur of this case from the Court of Appeals, we consider those contentions previously raised by defendant but not decided by us (see, People v Paul, 174 AD2d 996, revd 79 NY2d 970). We conclude that the verdict finding defendant guilty of third degree sexual abuse is supported by sufficient evidence and is not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). Further, the court did not err in denying a hearing on defendant’s claim of prosecutorial misconduct. There was no showing that the victim had been told not to speak with defendant’s investigator, and we cannot conclude that the prosecutor interfered with defendant’s pretrial investigation. (Appeal from Judgment of Ontario County Court, Reed, J. — Sexual Abuse, 3rd Degree.) Present — Den-man, P. J., Callahan, Balio and Lawton, JJ.